DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 2/23/2022 has been entered.  Claims 1, 3-10, 12-20 are pending in the application with claims 1, 3, 5, 7, 9, 14 amended, claims 9, 16-20 withdrawn, claims 2, 11 cancelled.  The previous 35 USC 112 rejection of claims 1-8, 10-15 are withdrawn in light of Applicant’s amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “elevator connection part” in claim 7 which is being interpreted as a shaft with rectangular cross-section or functional equivalent as recited in Par. 52 of the PGPub.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolberg et al. (US Patent Application Publication No. 2018/0249894, hereinafter Kolberg).

In regard to claim 1, Kolberg discloses an endoscope cap (3, Fig. 1) attachable to and detachable from an endoscope (4) having a lever (45) pivotally provided at a (452) causing the lever to pivot (Fig. 2), the endoscope cap comprising:
a bottomed cylindrical cover (3) having an opening end which is attachable to and detachable from the distal end of an insertion part of the endoscope (Fig. 3, Par. 79);
a protrusion part with a plate shape configured to inwardly protrude from an inner surface of a cylindrical part of the cover (see annotated Fig. 5 below);
a first engagement part with a rectangular-plate shape configured to further protrude from a part of an end surface of the protrusion part (see annotated Fig. 5 below); and
an elevator (2) having a groove (22, a groove configured to receive the lever therein) configured to engage with the lever and pivotally held at an inside of the cover (Figs. 1, 2, 5).

    PNG
    media_image1.png
    701
    818
    media_image1.png
    Greyscale


In regard to claim 3, Kolberg teaches comprising a second engagement part opposed to the first engagement part (see annotated Fig. 5 above).

In regard to claim 6, Kolberg teaches wherein a cavity is formed between the inner surface of the cylindrical part of the cover and the insertion part when the insertion (Fig. 1 illustrates a recess formed between eh cover and the insertion part), andherein the first engagement part is released from engagement with the insertion part by pressing the cover from an outside of the cavity (via engagement/disengagement by member (32) and groove (12) by pressing the cover from the outside of the cavity, Fig. 1).

Allowable Subject Matter
Claims 4, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 8 and 12-15 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3 and 6 have been considered but are moot because the new ground of rejection uses a different interpretation of Kolberg to show the newly claimed features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	March 7, 2022